Mary Jane Rickey died leaving one heir. After her death, on motion of one Martin, Baughman was appointed administrator of her estate consisting of a house and lot. A petition was filed in the Athens County Probate Court, alleging that she had the title to the real estate before her death, when she had entered into a contract in writing with Mr. Martin to sell and convey it to him for $1,000, of which $100 was paid, and the balance was to be paid as per the written agreement.
The defendant denied that Rickey entered lawfully into the agreement, and further alleged that at the date of the agreement, she Was not of sound mind and memory and could not execute a binding contract and that Martin used undue means to induce her to affix her name to the contract.
Upon the issue of incapacity and undue in-fluehCe, the cause was tried in Probate Court, which found in favor of Rickey. Appeal was taken to Common Pleas. A jury was demanded, request for which was denied. The Common pleas sustained, the finding of the Probate Court. The Court of Appeals affirmed the Comihon Pleas. Error was further prosecuted to the Supreme Court, as above.